In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Rosengarten, J.), entered October 17, 2007, which, upon the denial of her motion pursuant to CFLR 4401 for judgment as a matter of law, and upon a jury verdict finding the defendant was not at fault in the happening of the accident, is in favor of the defendant and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff commenced this action against Jamaica Buses, Inc., to recover damages for injuries she sustained when, after her hand was caught in the door of a bus, she fell to the ground and the front wheel of the bus rolled over her hand. After the first trial of the action, the Supreme Court granted the plaintiffs motion pursuant to CFLR 4404 (a) to set aside the verdict as inconsistent because the jury found that the defendant was negligent but that its actions were not the proximate cause of the plaintiffs injuries, and granted a new trial.
The Supreme Court properly denied the plaintiffs motion for judgment as a matter of law made at the end of the second trial.
The plaintiffs remaining contentions are either not properly *870before this Court, unpreserved for appellate review, or without merit. Rivera, J.E, Santucci, Chambers and Hall, JJ., concur.